Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 1-7, 17-21 are drawn to an apparatus. 
b.	Claims 8-16 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 

5.	Let us begin by considering the requirements of each independent claim: 
6.	Thus, let us take Claim 1 as exemplary: 
1 A gaming machine, comprising:
a credit input mechanism;
a credit payout mechanism;
a display device;
a player interface; and
a game controller executing instructions stored in a memory, wherein execution of the instructions cause the game controller to at least:
establish a credit balance in response to the credit input mechanism receiving a physical item with an associated credit value;
initiate play of a base game in response to a first input received via the player interface;
in response to initiating play of the base game:
spin a plurality of base game virtual reels to select and display a first plurality of symbols at a plurality of display positions on the display device;
in response to determining that a quantity of configurable symbols in the first plurality of symbols has a predetermined relationship to a predetermined quantity, trigger display of a feature game;
set a quantity of remaining games for the feature game to an initial quantity;

increase the credit balance per numeric prize indicia presented by configurable symbols at the plurality of display positions; and
cause the credit payout mechanism to provide a payout from the credit balance in response to a second input received via the player interface.

The claim language recites an apparatus and a process for offering players the opportunity to make a wager and in return to win an award after a process is performed on a gaming machine. Said gaming machine randomly whether the player is to receive said money. Although, there are a plurality of steps listed within the claim including presenting a game to the player that includes inputs, such steps are merely features of the larger randomizing function. Therefore the apparatus and process are means of a fundamental exchange of financial obligations between the player and the casino. This is a method of organizing human activity. Additionally, the claims represent a mental process as the game can be performed by the player without the use of a computer but instead by using physical randomizers and following Applicant’s ruleset. Therefore, the claims represent an abstract idea.

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a game and not actual improvements to the game device. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly more as the claim language only generic gaming machine as Applicant states that the stated hardware elements including a display, player interface, processor, and credit mechanisms are typically found within gaming machines (see paragraphs [0064, 0065, 0069, 0070, 0072]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
8.	Additionally claims 17-20 state a “computer readable storage medium” however, in addition to the above, the claims must also state a “non-transitory computer readable storage medium” in order to be patent eligible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715